                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

             Plaintiff,
                                                     Case No. 16-cr-170-pp
      v.

EDWARD D. WILLIAMS,

            Defendant.
______________________________________________________________________________

      ORDER DENYING LETTER MOTION TO REDUCE (DKT. NO. 151)
______________________________________________________________________________

      On January 18, 2018, the court sentenced the defendant to 114 months

in prison after he pled guilty to committing two Hobbs Act robberies and to

using a firearm during one of those robberies. Dkt. No. 105. The court imposed

the mandatory minimum sentence of eighty-four months on the gun charge,

and gave the defendant thirty months on each of the robbery charges, to run

concurrently with each other but consecutively to the eighty-four-month

sentence on the gun charge. Id.

      On December 12, 2018, the court received a letter from the defendant.

Dkt. No. 151. The letter says, “I’m writing this letter to see if I qualify for the

Johnson v.s United States 135 CT 2551 (2015). And the Sessions v.s Dimaya

No. 15-1498 April 17, 2017.” Id. The defendant says that if he does qualify, he

would like a public defender. Id.

      A judge is not allowed to give a defendant legal advice. But the court

construes the defendant’s letter as a motion for a sentence reduction under

                                          1
either Johnson v. United States, ___ U.S. ___, 135 S. Ct. 2551 (2015) or

Sessions v. Dimaya, ___ U.S. ___, 136 S. Ct. 1204 (2018). The court will deny

that motion.

      The grand jury indicted the defendant on November 22, 2016—almost a

year and a half after the Supreme Court issued its decision in Johnson v.

United States. If Johnson had applied in his case, his very experienced federal

criminal defense lawyer could have argued it at that time. The lawyer did not

argue that Johnson applied, because it did not. The Johnson decision related

to defendants who were sentenced under the Armed Career Criminal Act, 18

U.S.C. §924(e). That law says that if someone who commits a federal gun crime

has three prior convictions for a “violent felony,” that person faces a much

higher sentence than someone who doesn’t have three prior “violent felony”

convictions. The Johnson Court found one of the definitions of “violent felony”

under the Armed Career Criminal Act was so vague that it was

unconstitutional—it was so vague that a defendant would not have fair notice

of what kind of felony might meet that definition. The defendant was not

sentenced under the Armed Career Criminal Act, so the Johnson case does not

apply to him.

      Even if Johnson had applied to this defendant, and the court (Judge

Pepper) had missed that, the defendant’s remedy would have been to appeal

his sentence. The Federal Rules of Appellate Procedure say that if someone

wants to appeal his criminal conviction or sentence, he must file his notice of

appeal within fourteen days after the entry of judgment. Fed. R. App. P.

                                        2
4(b)(1)(A). That means this defendant would have had to file his notice of appeal

by February 1, 2018. He did not file a notice of appeal by that deadline (he

hasn’t file a notice of appeal at all).

      This court also does not have the authority to reduce the defendant’s

sentence. Fed. R. Crim. P. 35(a) allows a court to “correct a sentence that

resulted from arithmetical, technical, or other clear error” within fourteen days

after the sentencing. The defendant is not arguing that the court made a math

error, or a technical error. If he believed that the court made some other “clear

error” in the sentence it imposed, he should have filed his motion under Rule

35(a) by February 1, 2018. He did not.

      The defendant also mentioned Sessions v. Dimaya. The Supreme Court

decided that case on April 17, 2018, four months after the court sentenced the

defendant. But Dimaya does not apply to the defendant, either. In Dimaya, an

immigration judge decided that someone was deportable because he was an

aggravated felon; to come to that conclusion, the immigration judge used the

“violent felony” definition that the Johnson Court had found too vague. For

many of the same reasons the Johnson Court found the language too vague, it

found it too vague in Dimaya. Because the defendant wasn’t sentenced under

the Armed Career Criminal Act (or any statute or guideline with a residual

clause that has been deemed void for vagueness), Dimaya does not apply in the




                                          3
defendant’s case.

      The court CONSTRUES the plaintiff’s letter as a motion to reduce his

sentence, and DENIES that motion. Dkt. No. 151.

      Dated in Milwaukee, Wisconsin this 17th day of December, 2018.

                                    BY THE COURT:


                                    ________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                      4
